           Case 1:20-cr-00184-JLS Document 9 Filed 04/13/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )         20-CR-184
                                             )
MELANIE THOMPSON                             )
                                             )
                      Defendant.             )



                             DECLARATION OF PUBLICATION

       In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules

of Criminal Procedure, notice of the forfeiture was posted on an official government internet

site (www.forfeiture.gov) for at least 30 consecutive days, beginning on March 11, 2021

and ending on April 09, 2021. (See, Attachment 1).


      I declare under penalty of perjury that the foregoing is true and correct. Executed on

April 12, 2021 at Buffalo, NY.



                                          Levi Bourdette
                                          FSA Paralegal
          Case 1:20-cr-00184-JLS Document 9 Filed 04/13/21 Page 2 of 4

Attachment 1


                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK
               COURT CASE NUMBER: 20-CR-184; NOTICE OF FORFEITURE

      Notice is hereby given that on February 24, 2021, in the case of U.S. v. MELANIE
THOMPSON, Court Case Number 20-CR-184, the United States District Court for the
Western District of New York entered an Order condemning and forfeiting the following
property to the United States of America:

       One Motorola XT1710-02 Cell Phone; SN: ZY224K326D Ser No: ZY224K326D
       (20-ICE-001916) which was seized from Melanie Thompson on March 06, 2020 at
       960 Maple Court, located in Elma, NY

       One Samsung Galaxy S8+ SM-G955U; SN: 357751082925956 Ser No:
       357751082925956 (20-ICE-001924) which was seized from Melanie Thompson on
       March 06, 2020 at 8694 Dake Road, located in Cattaraugus, NY

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (March 11, 2021) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, U.S. District Clerk's Office, 2 Niagara Square Room 200,
Buffalo, NY 14202, and a copy served upon Assistant United States Attorney Mary Kane,
138 Delaware Avenue, Federal Centre, Buffalo, NY 14202. The ancillary petition shall be
signed by the petitioner under penalty of perjury and shall set forth the nature and extent
of the petitioner's right, title or interest in the forfeited property, the time and circumstances
of the petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
          Case 1:20-cr-00184-JLS Document 9 Filed 04/13/21 Page 3 of 4

forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Mary Kane, 138 Delaware Avenue, Federal Centre, Buffalo, NY 14202. This
website provides answers to frequently asked questions (FAQs) about filing a petition for
remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
            Case 1:20-cr-00184-JLS Document 9 Filed 04/13/21 Page 4 of 4


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between March 11, 2021 and April 09, 2021. Below is a summary report that identifies the uptime for
each day within the publication period and reports the results of the web monitoring system’s daily check
that verifies that the advertisement was available each day.

U.S. v. MELANIE THOMPSON

Court Case No:              20-CR-184
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   03/11/2021                      23.9                          Verified
         2                   03/12/2021                      23.9                          Verified
         3                   03/13/2021                      23.9                          Verified
         4                   03/14/2021                      23.9                          Verified
         5                   03/15/2021                      23.9                          Verified
         6                   03/16/2021                      23.9                          Verified
         7                   03/17/2021                      23.8                          Verified
         8                   03/18/2021                      23.8                          Verified
         9                   03/19/2021                      24.0                          Verified
        10                   03/20/2021                      23.9                          Verified
        11                   03/21/2021                      23.9                          Verified
        12                   03/22/2021                      23.9                          Verified
        13                   03/23/2021                      23.9                          Verified
        14                   03/24/2021                      23.9                          Verified
        15                   03/25/2021                      23.9                          Verified
        16                   03/26/2021                      23.9                          Verified
        17                   03/27/2021                      23.9                          Verified
        18                   03/28/2021                      23.8                          Verified
        19                   03/29/2021                      23.9                          Verified
        20                   03/30/2021                      23.9                          Verified
        21                   03/31/2021                      23.9                          Verified
        22                   04/01/2021                      23.9                          Verified
        23                   04/02/2021                      23.9                          Verified
        24                   04/03/2021                      23.9                          Verified
        25                   04/04/2021                      23.9                          Verified
        26                   04/05/2021                      23.9                          Verified
        27                   04/06/2021                      23.9                          Verified
        28                   04/07/2021                      23.9                          Verified
        29                   04/08/2021                      23.9                          Verified
        30                   04/09/2021                      23.9                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
